DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-4, 12, 14 is/are objected to because of the following informalities:  
Claim 1, line 9, “operable two move to bottles” should be “operable to move two bottles”.
Claim 2, lines 1-2, “the adjustable base assembly” should be “the adjustable bottle holder base assembly”.
Claim 3, lines 1-2, “the adjustable base assembly” should be “the adjustable bottle holder base assembly”.
Claim 4, line 2, “the adjustable base assembly” should be “the adjustable bottle holder base assembly”.
Claim 4, lines 2-3, “two bases configured to hold one bottle” should be “two bases configured to hold two bottles”.
Claim 4, line 4, “the adjustable base assembly” should be “the adjustable bottle holder base assembly”.
Claim 12, line 3, “the assembly” should be “the adjustable bottle holder base assembly”.
Claim 14, lines 2-3, “two bases configured to hold one bottle” should be “two bases configured to hold two bottles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 8, 9, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "the assembly" renders the claim indefinite because it is unclear whether the limitation “the assembly” refers to the breast pumping assembly or the adjustable bottle holder base assembly recited in claim 1.
Regarding claim 8, the phrase “wherein a breast pumping flange is ..., the breast pumping flange adjustable ...” renders the claim indefinite because it is unclear whether the breast pumping flange is part of the breast pumping assembly. Claim 1 only recites the breast pumping assembly comprises a breast pump table and a support wherein the breast pump table of the breast pumping assembly is sized to receive a breast pump. The breast pump is not positively recited in claim 1.
Regarding claim 9, the phrase "a head rest" renders the claim indefinite because it is unclear whether the head rest is part of the breast pumping assembly. Claim 1 only recites the breast pumping assembly attachable to a forward-leaning chair. Therefore, the forward-leaning chair is not positively recited in claim 1, which is interpreted that the forward-leaning chair is not part of the breast pumping assembly. However, the head rest is part of the forward-leaning chair. Therefore, it is unclear whether the forward-leaning chair and the head rest are parts of the breast pumping assembly.
Regarding claim 18, see the rejection of claim 9 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US 2006/0265809).
Regarding claim 11, Wagner discloses 
A breast pumping table (10, figs. 1a-1b) for providing restful breast pumping (see fig. 2) comprising: 
a table (12) sized to receive a breast pump (26) (see fig. 4); and 
a bottle holder (32/33) operable to hold two bottles (30) for receiving pumped breast milk (see figs. 2 and 4, see par. 0046).

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2007/0135761).
Regarding claim 21, Wagner discloses 
A breast pumping bottle holder (10, fig. 1) for providing restful breast pumping (see fig. 1) comprising: 
a bottle holder (18, figs. 3-6) operable to hold at least one bottle (16) for receiving pumped breast milk (see fig. 1), the bottle holder (18) having an adjustable base assembly (20/22/24) which comprises a least one base (24), one base (24) to hold each of the at least one bottle (16), and wherein the at least one base (24) is movable to adjust a position of the bottles (16) to accommodate differently sized users (Examiner notes: see fig. 3, 24 is configured to slide along 22).
Regarding claim 22, Wagner discloses 
The breast pumping bottle holder of claim 21 wherein the adjustable base assembly (20/22/24) allows movement of the at least one base (24) in at least one of a vertical direction, a horizontal direction and a rotational direction (Examiner notes: 24 is configured to move in the horizontal direction along 22, fig. 3).
Regarding claim 23, Wagner discloses 
The breast pumping table of claim 21 wherein the adjustable base assembly (20/22/24) further defines a channel (82), the at least one base (24) slideable along the channel (82), the adjustable base assembly5Attorney Docket No.: 20-051-MB (20/22/24)U.S. Serial No.: 16/851,706 Preliminary Amendment Dated: December 28, 2021further having a distance slide bar (bar that connects element 24 to element 22) connected to the at least one base (24) (see annotated fig. 5 below), the distance slide bar (see annotated fig. 5 below) allowing the at least one base (24) to move towards or away from an edge of the adjustable base assembly (see figs. 3-6).

    PNG
    media_image1.png
    345
    415
    media_image1.png
    Greyscale


Claim(s) 11, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savich (US 2009/0211584).
Regarding claim 11, Savich discloses 
A breast pumping table (140, figs. 11-16) for providing restful breast pumping (Examiner notes: see figs. 11-16, table 140 comprises a receiving chamber 150 configured to receive the breasts of the individual being treater. Therefore, table 140 is capable of being used as a breast pumping table for providing restful breast pumping) comprising: 
a table (146) sized to receive a breast pump (Examiner notes: the limitation “sized to receive a breast pump” is interpreted as functional limitation, and the limitation “a breast pump” is not positively recited in claim 11. See fig. 11, table 146 comprises a receiving chamber 150 configured to receive the breasts of the individual as well as the breast pump); and 
a bottle holder (150) operable to hold two bottles for receiving pumped breast milk (Examiner notes: the limitation “operable to hold two bottles for receiving pumped breast milk” is interpreted as functional limitation, and the limitation “two bottles” is not positively recited in claim 11. See figs. 14-15, the bottle holder 150 is capable of holding two bottles, the breast pump, and also the breasts of the individual).
Regarding claim 20, Savich discloses 
The breast pumping table of claim 11 further comprising at least one of a pad (146/182, figs. 11 and 14) and foldable legs (legs 155/166, fig. 11) attached to a bottom of the table (140).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2006/0265809) in view of Cheng et al. (US 2007/0135761).
Regarding claim 1, Wagner discloses 
A breast pumping assembly (10, figs. 1a-1b) attachable to a forward-leaning chair (Examiner notes: the limitation “attachable to a forward-leaning chair” is interpreted as functional limitation, and the limitation “a forward-leaning chair” is not positively recited in claim 1. Since the device 10 comprises strap(s) which is/are capable of attach the device 10 to a forward-leaning chair) comprising: 
a breast pump table (12) sized to receive a breast pump (26) (see fig. 4); 
a support (strap 18) connectable to the forward-leaning chair (Examiner notes: the limitation “connectable to the forward-leaning chair” is interpreted as functional limitation, and the limitation “the forward-leaning chair” is not positively recited in claim 1. See figs. 1-4, the strap(s) is/are capable of connecting to the forward-leaning chair) and connected to the breast pump table (12) (see fig. 4); 
the breast pump table (12) connected to the support (18) and capable of holding two bottles (30) for receiving pumped breast milk (see fig. 2); and 

Regarding claim 1, Wagner is silent about an adjustable bottle holder base assembly operable to hold two bottles, and operable to move two bottles attachable to the assembly along a horizontal plane.
However, Cheng teaches an adjustable bottle holder base assembly (18, figs. 3-6) operable to hold two bottles (16), and operable to move two bottles (16) attachable to the assembly along a horizontal plane (along 22, fig. 3 and pars. 0023-0031).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wagner by adding the adjustable bottle holder base assembly, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng). 
Regarding claim 2, Wagner in view of Cheng,
Wagner discloses the breast pumping assembly of claim 1.
Cheng teaches the adjustable base assembly (18, figs. 3-6) operable to move the bottles (16) attachable to the assembly vertically up and down (by elements 24 attachable to different position along the bottles 16, see figs. 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wagner by adding the adjustable bottle holder base assembly, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng). 
Regarding claim 3, Wagner in view of Cheng,
Wagner discloses the breast pumping assembly of claim 1.
Cheng teaches wherein the adjustable base assembly (18, figs. 3-6) is operable to move the bottles (16) attachable to the assembly in an angular direction about an axis (Examiner notes: see figs. 3-6, “the angular direction about an axis” is interpreted as the horizontal direction about the horizontal axis).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wagner by adding the adjustable bottle holder base assembly, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng). 
Regarding claim 4, Wagner in view of Cheng,
Wagner discloses the breast pumping assembly of claim 1.
Cheng teaches a channel (82), the adjustable base assembly (18, figs. 3-6) having two bases (24) configured to hold one bottle (16), each base (24) slideable along the channel (82), the adjustable base assembly (18) further having a distance2Attorney Docket No.: 20-051-MBU.S. Serial No.: 16/851,706 Preliminary Amendment Dated: December 28, 2021slide bar (bar that connects element 24 to element 22) connected to each base (24) (see annotated fig. 5 below), the distance slide bar (see annotated fig. 5 below) allowing each base (24) to move towards or away from an edge of element 22 (see figs. 3-6).

    PNG
    media_image1.png
    345
    415
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the table of Wagner modify Wagner by adding the adjustable bottle holder base assembly and the channel, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng). 
Regarding claim 12, Wagner discloses the breast pumping table of claim 11, as set forth above, except for wherein the bottle holder is an adjustable bottle holder base assembly operable to move to bottles attachable to the assembly along a horizontal plane.
However, Cheng teaches an adjustable bottle holder base assembly (18, figs. 3-6) operable to hold two bottles (16), and operable to move two bottles (16) attachable to the assembly along a horizontal plane (along 22, fig. 3 and pars. 0023-0031).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wagner by adding the adjustable bottle holder base assembly, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng).
Regarding claim 13, Wagner in view of Cheng,
Wagner discloses the breast pumping assembly of claim 1.
Cheng teaches the adjustable base assembly (18, figs. 3-6) operable to move the bottles (16) attachable to the assembly vertically up and down (by elements 24 attachable to different position along the bottles 16, see figs. 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wagner by adding the adjustable bottle holder base assembly, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng).
Regarding claim 14, Wagner in view of Cheng,
Wagner discloses the breast pumping assembly of claim 1.
Cheng teaches a channel (82), the adjustable base assembly (18, figs. 3-6) having two bases (24) configured to hold one bottle (16), each base (24) slideable along the channel (82), the adjustable base assembly (18) further having a distance2Attorney Docket No.: 20-051-MBU.S. Serial No.: 16/851,706 Preliminary Amendment Dated: December 28, 2021slide bar (bar that connects element 24 to element 22) connected to each base (24) (see annotated fig. 5 below), the distance slide bar (see annotated fig. 5 below) allowing each base (24) to move towards or away from an edge of element 22 (see figs. 3-6).

    PNG
    media_image1.png
    345
    415
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the table of Wagner modify Wagner by adding the adjustable bottle holder base assembly and the channel, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng). 
Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2006/0265809) in view of Cheng et al. (US 2007/0135761) in further view of Fisher (US 2019/0151520).
Regarding claim 5, Wagner in view of Cheng,
Wagner discloses the breast pumping assembly of claim 1.
Cheng teaches wherein the adjustable base assembly comprises two bases (22), each base (22) having an upwardly extending column (24), the column (24) rotatable about a major axis relative to the base (22) (Examiner notes: 24 is rotatable relative to 22 when 24 is inserted into 22 at the circular opening 84).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wagner by adding the adjustable bottle holder base assembly, as taught by Cheng, for the purpose of allowing the bottles to be spaced corresponding to the space between the nipples of adjacent breasts (par. 0004 of Cheng). 

Wagner in view of Cheng is silent about a bottle holder attached to the column.
However, Fisher teaches a bottle holder (20) attached to the assembly (1) (see figs. 1-2B and par. 0029).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Wagner by adding a bottle holder, as taught by Fisher, for the purpose of providing sufficient structure so that the assembly can carry different sizes of milk collection containers (par. 0029 of Fisher).
Regarding claim 6, Wagner in view of Cheng and Fisher,
Wagner discloses the breast pumping assembly of claim 5 
Fisher teaches wherein the bottle holder (20) has an extending shelf (see figs. 2A-2B) on which a bottle (30) may rest (see figs. 1-2B), and a strap (strap shown in fig. 3B) operable to wrap about the bottle to hold it in place (see figs. 1 and 3B).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Wagner by adding a strap with brackets to each bottle holder such that the bottle holder is connected to the assembly via the brackets, as taught by Fisher, for the purpose of providing sufficient structure to connect the bottle holder to the assembly so that the assembly can carry different sizes of milk collection containers (par. 0029 and par. 0030 of Fisher).
Regarding claim 15, see the rejection of claim 5 above.
Regarding claim 16, see the rejection of claim 6 above.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2007/0135761) in view of Fisher (US 2019/0151520).
Regarding claim 24, Cheng discloses a breast pumping system comprising the breast pumping bottle holder (10, fig. 1) of claim 21 connected to a surface (mother’s skin). 
Cheng is silent about a head rest connected to the surface.
However, Fisher teaches a head rest (103, figs. 1-2B) connected to the mother (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Cheng by adding a head rest, as taught by Fisher, for the purpose of providing greater comfort around the mother’s neck (par. 0029 of Fisher).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and/or 10 of U.S. Patent No. 2021/0121613 (Boddie). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
 Regarding claim 11, see claims 1 and/or 10 of Boddie.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783